UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6287



JOHN PATRICK MCSHEFFREY,

                                              Plaintiff - Appellant,

          versus


S. L. CRUMP, D Unit Manager, Cumberland Fed-
eral Correctional Institute; D. HUFFMAN, D2
Counselor, Cumberland Federal Correctional
Institute,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
219-AMD)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Patrick McSheffrey, a Maryland inmate, appeals the dis-

trict court’s orders denying relief on his Bivens* complaint under

28 U.S.C.A. § 1915A (West Supp. 1998) and denying his motion for

reconsideration. We have reviewed the record and the district

court’s opinions and find that this appeal is frivolous. Ac-

cordingly, we dismiss the appeal on the reasoning of the district

court. McSheffrey v. Crump, No. CA-98-219-AMD (D. Md. Jan. 28 &

Feb. 18, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Bivens v. Six Unknown Named Narcotic Agents, 403 U.S. 388
(1971).


                                2